Citation Nr: 0832582	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-18 254	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of both 
knees.

3.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a disability of the low back, involving 
degenerative joint disease and paravertebral lumbar myositis.

4.  Entitlement to a compensable disability rating for a 
prolapse of the antral mucosa.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).

The issue of entitlement to a compensable disability rating 
for a prolapse of the antral mucosa is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Neither hypertension nor arthritis of the knees were 
initially manifested during service or within one year of 
service; no other relationship to service is shown in the 
medical evidence of record.  

2.  Service connection for a disability of the low back was 
denied by the Board of Veterans' Appeals (Board) in November 
2002; and the veteran did not appeal this decision.

3.  Evidence submitted since the November 2002 decision does 
not tend to show that the veteran incurred a low back 
disability during service, that such incurrence may be 
presumed under law, or that any other relationship to service 
exists.   

CONCLUSIONS OF LAW

1.  Hypertension and arthritis of the knees were not incurred 
in service, and may not be presumed under law to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Evidence received since the Board denied entitlement to 
service connection for disabilities of the low back is not 
new and material, and the November 2002 decision of the Board 
is final and is not reopened. 38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107, 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.302, 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Review of 
the claims file shows that the veteran was informed of these 
elements in a letter of May 2005 prior to the initial 
adjudication of his claims.  

The RO provided the veteran with the regulatory provisions 
governing service connection and reopening claims, as well as 
the substance of the regulation pertaining to the VA's duties 
to notify and assist in a Statement of the Case dated in 
April 2006.  The veteran was informed of the law governing 
the assignment of disability ratings and effective dates in a 
March 2006 letter, prior to the most recent adjudication of 
his claims in a May 2007 Supplemental Statement of the Case.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, such notice was provided in the May 2005 
letter.

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran has declined the 
opportunity to testify during a hearing on appeal.  We are 
satisfied that all relevant evidence pertaining to the issue 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  The veteran does 
not contend that there are and the Board has not identified 
any further areas of inquiry pertinent to the issues resolved 
in this decision.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  




Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

The veteran contends service connection is warranted for 
hypertension and arthritis of both knees.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Cosman v. Principi, 3 Vet. App. 303 (1992).

When a chronic disease such as arthritis or hypertension 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the veteran's service medical records shows no 
complaints or treatment for hypertension or for a knee 
disability.  

During the general medical examination conducted in April 
1972 in conjunction with the veteran's discharge from 
service, his blood pressure was measured at 110/64.  During a 
May 1972 VA examination, his blood pressure was measured at 
116/76.  The next blood pressure measurement available for 
review consists of a June 1984 VA treatment record, when it 
was measured at 120/80.  There is no diagnosis of 
hypertension or any indication of potential high blood 
pressure contained in the veteran's medical records until 
many years after service.  

With regard to the veteran's knees, immediately following his 
discharge from service, he filed a claim for service 
connection for residuals of injury to his right ankle, knee, 
and hip.  Although his service medical records show that he 
twisted his right ankle during service, no chronic, residual 
disability was identified at that time.  No chronic 
disability was shown upon a subsequent VA examination in May 
1972 and the benefit sought was denied by rating decision of 
July 1972, and again in July 1986 on the basis that the 
veteran did not have an identifiable disability involving his 
right ankle, knee, and hip.  These denials are final.  
38 C.F.R. § 3.104.  Currently, the veteran contends that 
arthritis of both knees is related to service.  In 
adjudicating the instant claim, the RO has specifically 
defined the issue as involving arthritis of the knees, and 
has appropriately treated the claim as a new claim, providing 
de novo review.  The Board will do likewise.

Neither hypertension nor arthritis of the knees was 
manifested or diagnosed until many years after service.  
There is no medical evidence of record tending to show any 
connection between either disability and the veteran's 
relatively brief period of service.  As such these 
disabilities were not incurred in service, and may not be 
presumed under law to have been incurred during service.  As 
no other relationship to service is shown, service connection 
for hypertension and arthritis of both knees must be denied.  
The preponderance of the evidence is against the claims and 
the benefits sought must be denied.

Application to reopen

Service connection for low back pain was denied in a December 
1997 rating decision.  The veteran was notified of this 
decision in the same month.  He perfected a timely appeal to 
the Board, and following a May 1999 remand, the Board denied 
service connection for lumbar paravertebral myositis, lumbar 
discogenic disc disease, and degenerative joint disease of 
the lumbosacral spine in a November 2002 decision.  A motion 
to reconsider the Board's decision was denied in December 
2002.  The veteran did not appeal to the Court.  Thus, the 
Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The regulation governing reopening claims, 38 C.F.R. § 
3.156(a) was revised effective August 29, 2001.  The revised 
version, which is applicable in this case since the veteran 
submitted his claim to reopen in November 2004, states that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.

Service connection for a low back disability was previously 
denied on the basis that none of the veteran's current low 
back disabilities or lumbar paravertebral myositis, lumbar 
discogenic disc disease, and degenerative joint disease of 
the lumbosacral spine were incurred in or aggravated in 
service.  In the November 2002 decision, the Board found that 
none of these disabilities were shown during service or 
within one year of service and no other connection to service 
was shown by the evidence of record, which at the time 
included the veteran's service medical treatment records, 
post-service private and VA treatment records, and VA 
examination reports, in addition to the veteran's own 
contentions.  

In the effort to reopen the claim for service connection, the 
veteran has resubmitted copies of his service treatment 
records, and has submitted recent private and VA treatment 
records, along with his repeated contentions in support of 
the claim.  

Because the service medical treatment records were previously 
of record and considered by the Board, they cannot be 
considered either new or material under the definitions set 
forth in 38 C.F.R. § 3.156(a).  Similarly, his contentions 
are merely repetitive of those he had previously presented, 
and cannot serve to reopen the previously-denied claim.  The 
Court has specifically held that lay assertions of medical 
causation cannot suffice to reopen a previously-denied claim.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since he is not 
a medical expert, he is not competent to identify the cause 
of his back conditions, or to express an authoritative 
opinion regarding his current medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The recent treatment records post-date the Board's decision 
and are new.  However, they reflect recent treatment only and 
do not contain any information as to the etiology of the 
veteran's back disabilities.  As such, they do not, alone or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the claim, 
and cannot be considered material for purposes of reopening 
the previously-denied claim.

In the absence of new and material evidence, the 
preponderance of the evidence is against the veteran's 
attempt to reopen his claim and the application must be 
denied.




ORDER

Service connection for hypertension is denied.

Service connection for arthritis of both knees is denied.

The application to reopen the previously-denied claim for 
entitlement to service connection for a disability of the low 
back is denied.


REMAND

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran, such as this one, who is 
seeking a higher disability rating.  We note that the Court 
issued this decision after the most recent RO adjudication of 
the veteran's appeal.  Nevertheless, applying these new 
principles to the present case, the Board finds that although 
the veteran has been provided with some notification as to 
his increased rating claim, it does not meet the requirements 
set forth in Vazquez-Flores v. Peake.  

In this regard, the letters did not include at least a 
general description of the criteria necessary to demonstrate 
entitlement to a higher rating; i.e., a worsening or increase 
in severity of the disability; and the effect that worsening 
has on the claimant's employment and daily life.  Further, he 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, a remand 
to provide adequate pre-decisional notice as to these 
elements of his claim is required.

The Board notes that the veteran was last examined by VA in 
December 2004.  He was seen in May 2007 with complaints of 
stomach discomfort and a presion sensation, particularly 
following spicy meals.  He also reported black stools two 
weeks prior.  The examination noted abdominal tenderness to 
deep palpation. These records, coupled with the age of the 
examination, suggest that that examination may no longer 
reflect his current degree of disability.  Therefore, it is 
found that another examination would be helpful in this case.  
The veteran must be advised of the importance of reporting to 
the scheduled examination, and of the consequences of failing 
to so report.  See 38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, as interpreted by Vazquez-Flores, 
are fully complied with and satisfied, to 
include informing him that he may submit 
evidence showing the effects of any 
worsening or increase in severity upon his 
employment and daily life, providing at 
least a general description of the 
criteria necessary to demonstrate 
entitlement to a higher rating, and 
providing examples of the types of medical 
and lay evidence that he may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See also 38 
C.F.R. § 3.159.  

2.  Afford the veteran a complete VA 
gastrointestinal examination in order to 
fully evaluate the current degree of 
disability related to the service-
connected prolapse of the antral mucosa.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the report that the 
claims folder was so reviewed.  
Specifically, the examiner must indicate 
whether there are mild symptoms, with 
recurring symptoms once or twice yearly.  
All indicate special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions rendered must 
be provided.

3.  After the above has been completed, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


